Porter, J.
delivered the opinion of the court, This is an action in which the pláintiff claims damages for a breach of an agreement which he alleges the defendant entered into with him. The contract has been denied, and the amount of the damages disputed. Both depend on the weight which ought to be attached to the conflicting testimony given on the trial. Of this the jury'”'were the judges, and there is nothing shewn to authorise us to set aside the verdict they rendered.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.